                 Case 20-11169-LSS            Doc 37      Filed 06/01/20       Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                          )    Chapter 7
                                                )
INTEGRAMED HOLDING CORP.,                       )    Case No. 20-11169 (LSS)
et al. 1                                        )
                                                )    (Jointly Administered)
         Debtors.                               )


             TRUSTEE’S MOTION TO SHORTEN NOTICE PERIOD
      AND SCHEDULE AN EXPEDITED HEARING REGARDING TRUSTEE’S
MOTION FOR ENTRY OF AN ORDER (A) APPROVING BIDDING PROCEDURES IN
CONNECTION WITH SALE OF SUBSTANTIALLY ALL OF THE ESTATES’ ASSETS,
 (B) SCHEDULING AN AUCTION AND HEARING TO CONSIDER THE PROPOSED
  SALE, AND (C) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Jeoffrey L. Burtch, in his capacity as the chapter 7 trustee (the “Trustee”) for the estates

(the “Estates”) of the above-captioned debtors (the “Debtors”), by and through his undersigned

counsel, moves this Court for entry of an order shortening the notice period and scheduling an

expedited hearing (the “Motion for Expedited Hearing”) with respect to the proposed relief set

out in the form of Bidding Procedures Order accompanying the Trustee’s Motion for Entry of (I)

an Order (A) Approving Bidding Procedures in Connection With Sale of Substantially all of the

Estates’ Assets, (B) Scheduling an Auction and Hearing to Consider the Proposed Sale, and (C)

Approving the Form and Manner of Notice Thereof; and (II) an Order (A) Approving the Sale,

(B) Authorizing the Assumption and Assignment of Executory Contracts and Unexpired Leases,

and (C) Granting Certain Related Relief (the “Motion”), 2 pursuant to Rule 9006(c)(1) of the


1
  The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170 LSS), Trellis Health,
LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172 LSS), Reproductive Partners, Inc. (20-11173
LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC (20-11176
LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-11181 LSS),
and IntegraMed Medical Missouri, LLC (20-11184 LSS).
2
  Capitalized terms not defined in this Motion for Expedited Hearing shall have the meanings provided in the
Motion.
               Case 20-11169-LSS         Doc 37      Filed 06/01/20    Page 2 of 4




Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9006-1(c)(i), 9006-

1(e), and 6004-1(c) of the Local Rules of Bankruptcy Practice and Procedure for the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”). In support of this

Motion for Expedited Hearing, the Trustee respectfully states:

                                           Background

       1.      Simultaneously with this Motion for Expedited Hearing, the Trustee is filing the

Motion. For the reasons described in the Motion, the Trustee is facing exigent circumstances in

these cases, and is in urgent need of the relief set out in the Bidding Procedures Order on an

expedited basis.

       2.      Local Rule 9006-1(c) provides, “Unless the Fed. R. Bankr. P. or these Local

Rules state otherwise, all motion papers shall be filed and served in accordance with Local Rule

2002-1(b) at least fourteen (14) days prior to the hearing date.” Del. Bankr. L.R. 9006-1(c)(i).

Pursuant to Bankruptcy Rule 9006(c)(1), the Court may, for cause shown, shorten the otherwise

applicable notice period (“when an act is required or allowed to be done at or within a specified

time by these rules or by a notice given thereunder or by order of court, the court for cause

shown may in its discretion with or without motion or notice order the period reduced”). This

authorization is also expressed in Local Rule 9006-1(e), which provides that the Court may

shorten the notice period “on written motion (served on all interested parties) specifying the

exigencies justifying shortened notice.” Local Rule 9006-1(e). In addition, Local Rule 6004-1(c)

provides that a motion seeking approval of a sale procedures order may be held on shortened

notice under compelling circumstances.

       3.      The Trustee respectfully requests that the Court enter an order shortening the

notice period and scheduling an expedited hearing to consider the Trustee’s request for entry of




                                                 2
               Case 20-11169-LSS         Doc 37      Filed 06/01/20    Page 3 of 4




the Bidding Procedures Order at the hearing already scheduled in these cases on June 3, 2020 at

2:00 p.m., or at the Court’s earliest possible convenience, and allowing responses to the

Trustee’s request for entry of the Bidding Procedures Order to be made at the hearing.

         4.    The Trustee proposes to serve a copy of the Motion, together with any Order

approving this Motion for Expedited Hearing, on the Notice Parties. In light of the nature of the

relief requested, the Trustee submits that no further notice need be given. The Trustee submits

that such service is adequate and sufficient for purposes of the relief requested in the Bidding

Procedures Order, and would afford interested parties sufficient notice and opportunity to be

heard.

                     Statement of Compliance with Local Rule 9006-1(e)

         4.    The Trustee has contacted counsel for the Office of the United States Trustee

regarding this Motion for Expedited Hearing, but has not yet received a response.

                                              Notice

         5.    Notice of this Motion for Expedited Consideration has been provided to (a) the

Office of the United States Trustee; (b) counsel to FNC (c) counsel for the Medical Practices (d)

counsel for Messiahic Inc. d/b/a PayJunction; and (e) counsel for Inception Fertility Holdings,

LLC (the “Service Parties”). The Trustee submits that, in light of the nature of the relief

requested, no other or further notice need be provided.




                                                 3
               Case 20-11169-LSS         Doc 37      Filed 06/01/20    Page 4 of 4




       WHEREFORE, the Trustee respectfully requests that the Court enter an order,

substantially in the form attached, (I) scheduling an expedited hearing to consider his request for

entry of the Bidding Procedures Order; and (II) granting any further relief that may be

appropriate.

Dated: June 1, 2020                           COZEN O’CONNOR

                                              /s/ Mark E. Felger
                                              Mark E. Felger (No. 3919)
                                              Simon E. Fraser (No. 5335)
                                              Gregory F. Fischer (No. 5269)
                                              1201 N. Market Street, Suite 1001
                                              Wilmington, DE 19801-1147
                                              Telephone: (302) 295-2000
                                              Facsimile: (302) 295-2013
                                              Email: mfelger@cozen.com
                                                     sfraser@cozen.com
                                                     gfischer@cozen.com

                                              Proposed Counsel to Jeoffrey L. Burtch, Chapter 7
                                              Trustee




                                                 4
